Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, the term "said reservoir" in line 5 should be changed to "said hydraulic fluid reservoir".
In regards to claim 1, the term "the rate of flow" in line 6 should be changed to "a rate of flow".
In regards to claim 1, the term "the volume" in line 9-10 should be changed to "a volume".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said pump" in In 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said hydraulic fluid" in In 8-9. There is insufficient antecedent basis for this limitation in the claim. For purposes of this examination the examiner has interpreted the phrase to mean "said high viscosity fluid" and advises the applicant to amend the claim in such a manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 3,605,745 to Hodosh. 
Regarding claim 1, Hodosh discloses a hydraulically actuated fluid delivery system for sustained delivery of a liquid component (Fig 1-2), comprising: a pump chamber (18), and a fluid storage chamber (20) having an orifice (22) and being functionally connected to said pump by a moveable barrier (26, 28, 32); a hydraulic fluid reservoir (34) for storing a high viscosity fluid, said reservoir being connected to said pump chamber via a restrictor (54) capable of controlling the rate of flow of the high viscosity fluid, and an actuator (64) functionally connected to said hydraulic fluid reservoir to cause said hydraulic fluid to flow into said pump chamber through said restrictor (Fig 1-2; col 2, Ins 59-col 3, In 8), thereby expanding the volume of said pump chamber, displacing said moveable barrier and causing a quantity of said liquid component stored in said fluid storage chamber to be delivered at a sustained rate (Fig 1-2; col 2, Ins 59-col 3, In 8).


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 6,629,954 to Heruth.
Regarding claim 1, Heruth discloses a hydraulically actuated fluid delivery system (Fig 2) for sustained delivery of a liquid component, comprising: a pump chamber (32), and a fluid storage chamber (24) having an orifice (26) and being functionally connected to said pump by a moveable barrier (36); a hydraulic fluid reservoir (28) for storing a high viscosity fluid (20), said reservoir being connected to said pump chamber via a restrictor (54) capable of controlling the rate of flow of the high viscosity fluid (col 4, Ins 33-50), and an actuator (col 3, Ins 63-col 4, Ins 2) functionally connected to said hydraulic fluid reservoir to cause said hydraulic fluid to flow into said pump chamber through said restrictor (col 3, Ins 63-col 4, Ins 14), thereby expanding the volume of said pump chamber, displacing said moveable barrier and causing a quantity of said liquid component stored in said fluid storage chamber to be delivered at a sustained rate (col 3, Ins 63-col 4, Ins 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783